Exhibit 10.1
EXECUTION VERSION
JOINDER AGREEMENT
          THIS JOINDER AGREEMENT, dated as of April 1, 2011 (this “Agreement”),
by and among BNP PARIBAS (“BNP”), UBS AG, STAMFORD BRANCH, ROYAL BANK OF CANADA
and THE ROYAL BANK OF SCOTLAND PLC (each an “Incremental Lender” and
collectively the “Incremental Lenders”), CRESTWOOD MIDSTREAM PARTNERS LP (F/K/A
QUICKSILVER GAS SERVICES LP), a Delaware limited partnership (the “Borrower”)
and BNP, as Administrative Agent (the “Administrative Agent”), Swingline Lender
and Issuing Bank.
RECITALS:
          WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 1, 2010 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used and
not otherwise defined herein being used herein as therein defined), by and among
the Borrower, the financial institutions party thereto from time to time as
Lenders, BNP, as Administrative Agent and Collateral Agent, Bank of America,
N.A. and Royal Bank of Canada, as Syndication Agents, Banc of America Securities
LLC, BNP Paribas Securities Corp. and RBC Capital Markets Corporation, as Joint
Lead Arrangers, and UBS Securities LLC and The Royal Bank of Scotland plc, as
Co-Documentation Agents;
          WHEREAS, subject to the terms and conditions of the Credit Agreement,
Borrower may increase the existing Revolving Facility Commitments by entering
into one or more joinder agreements with the Incremental Revolving Facility
Lenders; and
          WHEREAS, pursuant to Section 2.20(a) of the Credit Agreement, the
Administrative Agent and the Borrower may amend the Credit Agreement in order to
evidence the existence and terms of the Incremental Revolving Facility
Commitments, without the consent of any Lender.
          NOW, THEREFORE, in consideration of the premises and agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
     SECTION 1. Incremental Revolving Facility Commitments.
     (a) Each Incremental Lender party hereto hereby agrees to commit to provide
its respective Incremental Revolving Facility Commitment as set forth on
Schedule I annexed hereto, on the terms and subject to the conditions set forth
below.
     (b) On the Effective Date (as defined below), (i) each of the existing
Revolving Facility Lenders shall assign to each of the Incremental Revolving
Facility Lenders, and each of the Incremental Revolving Facility Lenders shall
purchase from each of the existing Revolving Facility Lenders, at the principal
amount thereof, such interests in the outstanding Revolving Facility Loans and
participations in Revolving Letters of Credit and Swingline Loans outstanding on
the Effective Date that will result in, after giving effect to all such
assignments and purchases, such Revolving Facility Loans and participations in
Revolving Letters of Credit and Swingline Loans being held by existing Revolving
Lenders and the Incremental Revolving Facility Lenders ratably in accordance
with their Revolving Facility Commitments after giving effect to the addition of
the Incremental Revolving Facility Commitments hereby; (ii) each Incremental
Revolving Facility Commitment shall be deemed, for all purposes, a Revolving
Facility Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Facility Loan and have the same terms as any existing
Revolving Facility Loan and (iii) each Incremental Revolving Facility Lender
shall become a Lender with respect to the Revolving Facility Commitments and all
matters relating thereto.

 



--------------------------------------------------------------------------------



 



     (c) Each Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
     (d) For purposes of the Credit Agreement, the initial notice address of
each Incremental Lender shall be as set forth below its signature below.
     (e) For each Incremental Lender that is a Non-US Lender, delivered herewith
to Administrative Agent are such forms, certificates or other evidence with
respect to United States federal income tax withholding matters as such
Incremental Lender may be required to deliver to Administrative Agent pursuant
to subsection 2.17(e) of the Credit Agreement.
SECTION 2. Amendment of the Credit Agreement.
     (a) Section 1.01 of the Credit Agreement is hereby amended as follows:
     (i) By inserting the following defined terms:
“First Incremental Joinder” shall mean that certain Joinder Agreement, dated as
of April 1, 2011, among the Borrower, the Administrative Agent and the
Incremental Revolving Facility Lenders party thereto.
“First Incremental Joinder Effective Date” shall mean the “Effective Date” as
defined in the First Incremental Joinder.
     (ii) by replacing the defined term “Revolving Facility Commitment” in its
entirety with the following:
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The amount
of each Revolving Facility Lender’s Revolving Facility Commitment, as of the
First Incremental Joinder Effective Date, is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Revolving Facility Lender
shall have assumed its Revolving Facility Commitment, as applicable. The
aggregate amount of the Revolving Facility Commitments on the First Incremental
Joinder Effective Date is

 



--------------------------------------------------------------------------------



 



U.S.$500.0 million. To the extent applicable, Revolving Facility Commitments
shall include the Incremental Revolving Facility Commitments of any Incremental
Revolving Facility Lender.
     (b) Schedule 2.01 to the Credit Agreement is hereby replaced in its
entirety with Schedule 2 to this Agreement.
     SECTION 3. Confirmation of Loan Documents. The Borrower hereby confirms and
ratifies all of its obligations under the Loan Documents to which it is a party,
including its obligations and the Liens granted by it under the Security
Documents to which it is a party and confirms that all references in such
Security Documents to the “Credit Agreement” (or words of similar import) refer
to the Credit Agreement as amended and supplemented hereby without impairing any
such obligations or Liens in any respect.
     SECTION 4. Conditions to Effectiveness. The effectiveness of this Agreement
and the obligations of the Incremental Lenders to make Revolving Facility Loans
under the Incremental Revolving Facility Commitments hereunder are subject to
the satisfaction or waiver of each of the following conditions (the date on
which such conditions are satisfied or waived, the “Effective Date”):
     (a) The Administrative Agent shall have received (i) a counterpart of this
Agreement, executed and delivered by the Borrower and each Incremental Lender
party hereto and (ii) a reaffirmation agreement in form and substance
satisfactory to the Administrative Agent, executed and delivered by each of the
Loan Parties with respect to its obligations and the Liens granted by it under
the Security Documents.
     (b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Effective Date, the
favorable written opinion of Simpson Thacher & Bartlett LLP, special counsel to
the Loan Parties, in form and substance satisfactory to the Administrative
Agent, dated as of the Effective Date.
     (c) The Administrative Agent shall have received a solvency certificate,
substantially in the form of Exhibit F to the Credit Agreement, executed on
behalf of the Borrower by a Responsible Officer of the Borrower, which
certificate shall certify as to the solvency of the Borrower and its
Subsidiaries, on a consolidated basis, after giving effect to the incurrence of
the Incremental Revolving Facility Commitments (as if the Revolving Facility
Commitments were fully drawn on the Effective Date).
     (d) The Administrative Agent shall have received from the Borrower, a
certificate, dated as of the Effective Date, substantially in the form delivered
pursuant to Section 4.02(c) of the Credit Agreement, with appropriate insertions
and attachments.
     (e) The Administrative Agent shall have received the following:
     (i) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Frontier Gas Services, LLC (the “Target”)
for the 2008, 2009 and 2010 fiscal years, which financial statements shall be
audited in accordance with GAAP;
     (ii) to the extent available (but in any event, for any fiscal quarter
ended 45 days or more prior to the Effective Date), unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Target for each completed fiscal quarter since the date of the most
recent audited financial statements, which unaudited financial statements shall
be prepared in accordance with GAAP; and

 



--------------------------------------------------------------------------------



 



     (iii) a pro forma consolidated statement of income of the Borrower for the
most recently completed fiscal year and any interim period ended at least
45 days prior to the Effective Date and a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower as of and
for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the
Effective Date, prepared after giving effect to (i) the acquisition of a
substantial portion of the assets of the Target (the “Acquisition”) pursuant to
the Acquisition Agreement (as defined below), (ii) the issuance by the Borrower
of $200 million of senior unsecured notes (the “Senior Unsecured Notes
Offering”), (iii) the receipt by the Borrower of cash equity contributions in
the amount of not less than $150 million (the “Equity Financing”) and (iv) the
incurrence of the Incremental Revolving Facility Commitments, as if such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements).
     (f) The Administrative Agent shall have received evidence that (i) the
Acquisition shall have been consummated or shall be consummated substantially
simultaneously with the effectiveness of this Agreement) in accordance with the
terms of that certain Purchase and Sale Agreement dated as of February 18, 2011,
by and between the Borrower and the Target (the “Acquisition Agreement”), and
all other related documentation (without material amendment, modification or
waiver thereof that is adverse to the Administrative Agent or the Incremental
Lenders without the consent of the Administrative Agent and the Incremental
Lenders, such consent not to be unreasonably withheld or delayed), (ii) the
Senior Unsecured Notes Offering shall have been consummated (or will be
consummated substantially simultaneously with the effectiveness of this
Agreement) on terms reasonably satisfactory to the Administrative Agent and
(iii) the Equity Financing shall have been consummated (or will be consummated
substantially simultaneously with the effectiveness of this Agreement); provided
that, to the extent all or any portion of the Equity Financing is not comprised
of common equity, the terms and conditions of the Equity Financing shall be
reasonably satisfactory to the Administrative Agent.
     (g) The Collateral and Guarantee Requirement shall have been satisfied
after giving effect to the Acquisition, and the Administrative Agent shall have
received a completed Perfection Certificate dated the Effective Date and signed
by a Responsible Officer of the Borrower, together with all attachments
contemplated thereby.
     (h) The Administrative Agent shall have received, for the account of the
Incremental Lenders party hereto, payment of a fee equal to 1.00% of the
aggregate amount of the Incremental Revolving Facility Commitments on the
Effective Date, to be allocated among the Incremental Lenders in a manner
separately agreed.
     (i) The Administrative Agent shall have received reimbursement of all
reasonable costs and expenses (including the reasonable fees, disbursements and
other charges of counsel) invoiced to (on or prior to the Effective Date) and
payable by the Borrower in connection with this Agreement, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including any payments required pursuant to Section 2.16 of the Credit
Agreement in connection with the Incremental Revolving Facility Commitments.
     (j) The Administrative Agent and the Incremental Lenders shall have
received all documentation and other information required by regulatory
authorities with respect to the Borrower under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the PATRIOT Act, that has been reasonably requested by the Agents and the
Incremental Lenders at least 10 days in advance of the Effective Date.

 



--------------------------------------------------------------------------------



 



     SECTION 5. Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants, as of the Effective Date, as follows:
     (a) Each of the representations and warranties contained in Article III of
the Credit Agreement and the other Loan Documents is true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date except to the extent that such representations and warranties expressly
specifically refer to an earlier date (in which case such representations and
warranties are true and correct in all material respects as of such earlier
date).
     (b) The Borrower and its Subsidiaries are in compliance, on a Pro Forma
Basis after giving effect to the incurrence of the Incremental Revolving
Facility Commitments, with the covenants contained in Section 6.10 and
Section 6.11 of the Credit Agreement recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower and its Subsidiaries (as set forth
in a certificate of a Responsible Officer delivered to the Administrative Agent
on or prior to the Effective Date). After giving effect to the incurrence of the
Incremental Revolving Facility Commitments, the First Lien Leverage Ratio shall
not exceed 3.50 to 1.00.
     (c) No Default or Event of Default exists, both before and after giving
effect to the incurrence of the Incremental Revolving Facility Commitments.
     SECTION 6. Effects on Loan Documents.
     (a) Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.
     (b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.
     (c) The Borrower and the other parties hereto acknowledge and agree that
this Agreement shall constitute a Loan Document.
     SECTION 7. Amendments; Execution in Counterparts.
     (a) This Agreement shall not constitute an amendment of any other provision
of the Credit Agreement not referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Borrower
that would require a waiver or consent of the Lenders or the Administrative
Agent. Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.
     (b) This Agreement may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Administrative
Agent and the Incremental Lenders party hereto. This Agreement may be executed
by one or more of the parties hereto on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic submission shall be effective as delivery of a
manually executed counterpart hereof.
     SECTION 8. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN

 



--------------------------------------------------------------------------------



 



RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN
SECTION 9.11 OF THE CREDIT AGREEMENT.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of April 1, 2011.

            BNP PARIBAS,
as Incremental Lender
      By:   /s/ Andrew Ostrov         Name:   Andrew Ostrov        Title:  
Director        Notice Address:

787 Seventh Avenue
New York, New York 10019
Attention: Dina Wilson
Facsimile: (201) 850-4020
E-mail: AGENCY_ LS_ SUPPORT@americas.bnpparibas.com
      By:   /s/ Matthew A. Turner         Name:   Matthew A. Turner       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH,
as Incremental Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director        By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa   
    Title:   Associate Director        Notice Address:

c/o Banking Products Services
677 Washington Blvd.
Stamford, CT 06901
Attention: Ray Ciraco
Telephone: 203-719-3571
Facsimile: 203-719-3390
                     

 



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA,
as Incremental Lender
      By:   /s/ Jason York         Name:   Jason York        Title:   Authorized
Signatory        Notice Address:

Royal Bank of Canada — WFC Branch
Three World Financial Center
200 Vesey Street
New York, NY 10281-8098
      Attention: US Specialized Service Officer
Telephone: (416) 955-6599
Facsimile: (212) 428-2372
                     

 



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC,
as Incremental Lender
      By:   /s/ Steve Ray         Name:   Steve Ray        Title:   Director   
    Notice Address:

RBS Global Banking & Markets
600 Washington Blvd.
Stamford, CT 06901
      Attention: Janardhan Krishnappa
Telephone: 203-897-4431
Facsimile: 203-897-5019
                     

 



--------------------------------------------------------------------------------



 



         

            CRESTWOOD MIDSTREAM PARTNERS LP
      By:   Crestwood Gas Services GP LLC, its general partner              
By:   /s/ William G. Manias       Name:   William G. Manias       Title:  
Senior Vice President and
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



         

Consented to by:

          BNP PARIBAS
as Administrative Agent, Swingline Lender
and Issuing Bank
      By:   /s/ Andrew Ostrov         Name:   Andrew Ostrov        Title:  
Director        By:   /s/ Matthew A. Turner         Name:   Matthew A. Turner   
    Title:   Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO JOINDER AGREEMENT
INCREMENTAL REVOLVING FACILITY COMMITMENTS

              Incremental Revolving   Name of Incremental Lender   Facility
Commitments  
BNP PARIBAS
  $ 25,000,000  
UBS AG, STAMFORD BRANCH
  $ 25,000,000  
ROYAL BANK OF CANADA
  $ 25,000,000  
THE ROYAL BANK OF SCOTLAND PLC
  $ 25,000,000  
Total:  
  $ 100,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO JOINDER AGREEMENT
REVOLVING FACILITY COMMITMENTS

              Revolving Facility   Name of Lender   Commitments  
BNP PARIBAS
  $ 60,000,000  
BANK OF AMERICA, N.A.
  $ 35,000,000  
ROYAL BANK OF CANADA
  $ 60,000,000  
UBS AG, STAMFORD BRANCH
  $ 60,000,000  
THE ROYAL BANK OF SCOTLAND PLC
  $ 60,000,000  
WELLS FARGO BANK, N.A.
  $ 25,000,000  
BARCLAYS BANK PLC
  $ 25,000,000  
BANK OF MONTREAL
  $ 25,000,000  
CAPITAL ONE, N.A.
  $ 25,000,000  
COMERICA BANK
  $ 25,000,000  
REGIONS BANK
  $ 25,000,000  
COMPASS BANK
  $ 25,000,000  
SUMITOMO MITSUI BANKING CORP
  $ 25,000,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 15,000,000  
ALLIED IRISH BANK, P.L.C.
  $ 10,000,000  
 
     
Total:
  $ 500,000,000  
 
     

 